Citation Nr: 1332193	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for breathing problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for breathing problems.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is in the Veteran's file. 

In a February 2010 decision, the Board combined the issues of service connection for breathing problems and nasal deformity to reflect the Veteran's contentions that his breathing problems are symptoms of his nasal deformity.  The decision remanded the issue for further development.

In a September 2012 decision, the Board separated the issues of service connection for breathing problems and nasal deformity for clarification and development.  The decision granted service connection for nasal deformity and remanded the issue of breathing problems for further development.  


FINDING OF FACT

The Veteran's breathing problems are caused by his service-connected turbinate hypertrophy.


CONCLUSION OF LAW

The criteria for service connection for breathing problems have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for breathing problems.  

The Veteran contends that he has experienced difficulty breathing through his nose since nasal surgery in service.  Specifically, the Veteran suffers from chronic nasal congestion and sleep apnea.

No nasal problems were noted or reported on enlistment examination.  During service the Veteran complained of nasal congestion and obstruction.   A February 1979 operation report showed that Veteran underwent rhinoplasty and cautery of the turbinates to correct intermittent nasal obstruction and deformity.  

On VA examination in April 2011, the examiner opined that the Veteran's nasal congestion is due to turbinate hypertrophy.

The Veteran was awarded service connection for nasal deformity of turbinate hypertrophy in September 2009.  

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was caused by a service-connected disability.  Id.

As the evidence shows that the Veteran's breathing problems are caused by his service-connected turbinate hypertrophy, service connection is warranted.


ORDER

Service connection for breathing problems is granted.
 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


